DETAILED ACTION
Status of Claims
The status of the claims is as follows:
(a) Claims 1, 3-11, 13-19, 21-23 remain pending. 
(b) Claims 2, 12, and 20 have been cancelled without prejudice by the applicant.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 03/07/2021. Applicant’s claims 1, 3-11, 13-19, 21-23 remain pending. Applicant amends claims 1, 11, and 21. The Applicant cancels claims 2, 12, and 20.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
an event location corresponding to the recommended route, and a grade of the service request, wherein the process includes: …determining the grade of the service request based on theResponse to Non-Final Office ActionAttorney Docket No.: 20615-0036US00Application No.: 15/912,408 Page 3 of 24recommended route, wherein the grade indicates a recommendation level of the service request and a likelihood that the service request will be accepted; … wherein: the modified service request represents a transportation service request from the start location to the destination at the start time, and the modified service request includes the recommended route, the event location corresponding to the recommended route, and the grade of the service request; and send out electronic signals including the modified service request to at least one provider terminal and display the modified service request in form of a route and a plurality of conspicuous symbols on a map shown on an interface of the at least one provider terminal in real-time, the plurality of conspicuous symbols indicating the first information, the recommended route, the event location corresponding to the recommended route, and the grade of service request.

The closest prior art of record Sweeney (U.S. P.G. Publication 2015/0161564) teaches a dispatch system used for arranging on-demand transport services which is a service request and sending the assignment to the driver (i.e., driver is the provider), (Sweeny, Paragraphs 0032-0033 and 0120 and Figures 1A, 5A-B). Sweeney also teaches that the service request generates first information to include pickup location to a destination, also time to pick up (i.e., start time) (Sweeny, Paragraph 0032 and Figure 1B). Moreover, Sweeny teaches reference information (i.e., additional information) based on the first information service request, can include for example, passing along metrics relating to the drivers available via a driver database (116), weather conditions, road conditions, traffic patterns, types of roadways, and the predicted or most likely route to take (i.e., recommended route from the start location to the destination) (Sweeney, Paragraphs 0036, 0038, 0048, 0065, 0088, and 0092 and Figures 1A-B)
However, Sweeny does not teach “an event location corresponding to the recommended route, and a grade of the service request, wherein the process includes: … determining the grade of the service request based on the recommended route, wherein the grade indicates a recommendation level of the service request and a likelihood that the service request will be accepted; … wherein: the modified service request represents a transportation service request from the start location to the destination at the start time, and the modified service request includes the recommended route, the event location corresponding to the recommended route, and the grade of the service request; and send out electronic signals including the modified service request to at least one provider terminal and display the modified service request in form of a route and a plurality of conspicuous symbols on a map shown on an interface of the at least one provider terminal in real-time, the plurality of conspicuous symbols indicating the first information, the recommended route, the event location corresponding to the recommended route, and the grade of service request,” as recited by claim 1.
Moreover, Sweeny in combination with the previously cited referenced do not teach the above limitation(s). Independent claims 11 and 21 recite limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 3-10, 13-19, 22, and 23 are allowable for depending upon allowable claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.J.C./Examiner, Art Unit 3667     

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667